Title: Thomas Jefferson to John Manesca and Victor Value, 26 October 1815
From: Jefferson, Thomas
To: Manesca, John,Value, Victor


          
             Monticello Oct. 26. 15.
          
          Th: Jefferson presents his compliments to Messrs Manesca and Value, and thanks them for the copy of the Historiettes nouvelles which they have been so kind as to send him. it seems well calculated for it’s object by a happy combination of amusement and instruction and hopes that the success with the American public of this first example in that stile will encourage others to follow it. he salutes them with great respect.
        